DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 03/11/2020, 01/27/2021, 09/07/2021, & 11/12/2021.  This IDS has been considered.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, in line 1, the use of the phrase “in particular” is indefinite because it is unclear if Applicant intends for the phrase and/or structure that follows “in particular” to be given patentable weight or is only being provided as an example.  Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) should be made.  See MPEP 2173.05(d). 

Also regarding claim 1, the term “at least substantially wholly in the intermediate space” is unclear.  Examiner has turned to the specification to try to determine to what extent Applicant intends for the base to be received in the intermediate space in order for “at least substantially wholly” to be met, and has found no guidance aside from the mere recitation of the limitation.  For the purposes of applying prior art, Examiner is interpreting “at least substantially wholly” broadly as being in any way received in the intermediate space.

Claims 2-15 inherent the deficiencies of claim 1 and are likewise rejected.

Regarding claim 2, the term “at least substantially wholly accommodated” is unclear.  Examiner has turned to the specification to try to determine to what extent Applicant intends for the base to be received in the chamber in order for “at least substantially wholly” to be met, and has found no guidance aside from the mere 

Regarding claim 3, the term “at least substantially wholly in the intermediate space” is unclear.  Examiner has turned to the specification to try to determine to what extent Applicant intends for the base to be received in the intermediate space in order for “at least substantially wholly” to be met, and has found no guidance aside from the mere recitation of the limitation.  For the purposes of applying prior art, Examiner is interpreting “at least substantially wholly” broadly as being in any way received in the intermediate space.

Regarding claim 9, the term “preferably removable and/or exchangeable is indefinite because it is unclear if Applicant intends for the phrase and/or structure that follows “preferably” to be given patentable weight or is only being provided as an example.  Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) should be made.  See MPEP 2173.05(d). 

Also regarding claim 9, the term “in particular a rechargeable battery” indefinite because it is unclear if Applicant intends for the phrase and/or structure that follows “in 

Regarding claim 12, the limitation “the further electronic connection” lacks sufficient antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, and 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al. (US 2017/0261364; “Liang”).

Regarding claim 1, Liang discloses a device for moving a load (¶¶ [0001]-[0002]; “forklift”), comprising a mobile, in particular rolling chassis (¶ [0002]; not shown, inherent in “forklift” and “powered industrial vehicle”) from which a lifting device (figure 1: pair of forks 5) extends with at least one lifting member (5), which lifting device is intended and configured to receive the load thereon (¶¶ [0011]-[0012]), wherein the lifting member (5) comprises an at least partially lying base (bottom of 5) and a shoe (1) which extends over a lying part of the base with interposing of at least one weight sensor (22) of electronic weighing means for recording and generating as electronic signal a magnitude of a load carried by the shoe (1) (¶ [0014]), which weighing means comprise a base unit with at least electronic processing means (6) and an electronic power supply (3), which base unit is coupled via an electronic connection to the at least one weight sensor (22) (¶¶ [0013]-[0014]), characterized in that the shoe (1) comprises on a proximal side (11) a solid upright part (15) which leaves an intermediate space in relation to a further part of the device (upright part of fork 5, see figure 2) (¶ [0016]), and that at least the base unit of the weighing means is received at least substantially wholly in the intermediate space behind the upright part (15) (¶ [0019]; “the power source 3 may be connected within the rear cover portion 15, if the power source 3 is a battery. Further components necessary for the implementation of the operation of the present invention may also be housed within the rear cover portion 15, such as, but not limited to, a control panel, wiring, circuit boards, cable management terminals, or other components”).  

Regarding claim 2, Liang discloses in figure 1 the base is substantially L-shaped with a lying leg and an upright leg mutually connected by a bend, and that the upright part (15) of the shoe (1) and the upright leg of the base mutually enclose a chamber in which the base unit of the weighing means is at least substantially wholly accommodated (¶ [0019]).
  
Regarding claim 3, Liang discloses in figures 1 and 2 the shoe (1) is likewise substantially L-shaped with a lying leg (13) and an upright leg (15), wherein the upright leg (15) of the shoe (1) comprises the upright part and, with the upright leg of the base, encloses the intermediate space, and that the base unit of the weighing means is received at least substantially wholly in the intermediate space between the two upright legs (see figure 2, see also ¶ [0019]).
  
Regarding claim 4, Liang discloses the electronic connection between the base unit and the weight sensor (22) comprises a wired cable connection (¶¶ [0013], [0019]).  

Regarding claim 6, Liang discloses the base and shoe (1) of the lifting member (5)are formed at least substantially from metal (¶¶ [0002], [0026]).
  
Regarding claim 7, Liang discloses in figure 2 the shoe (1) comprises on either side a set of downward directed side pieces which laterally flank the base.  

Regarding claim 10, Liang discloses in figures 1 and 2 the intermediate space is open at the top and that the base unit comprises operating means on a thus provided visible side, particularly in the form of a user interface panel recessed into the intermediate space (not shown, disclosed in ¶ [0019]; “further components necessary for the implementation of the operation of the present invention may also be housed within the rear cover portion 15, such as, but not limited to, a control panel, wiring, circuit boards, cable management terminals, or other components”).  

Regarding claim 11, Liang discloses the weighing means comprise image display means (4) for visual display of a calculated weight and/or a calculated position of the load in the lifting device, which image display means are coupled via an electronic connection to the electronic processing means (¶ [0016]).  

Regarding claim 12, Liang discloses the further electronic connection comprises a wireless connection, wherein the base unit comprises transmitter/receiver means for establishing and maintaining the wireless connection to the image display means (4) (¶ [0013]).
  
Regarding claim 13, Liang discloses the lifting device forms part of a forklift truck, stacker or pallet truck (¶¶ [0001]-[0002]).
  
Regarding claim 14, Liang discloses in figure 2 a lifting member (5) as applied in the device as claimed in claim 1, (see rejection of claim 1 above) comprising a base 
  
Regarding claim 15, Liang discloses the shoe (1) and the one or more weight sensors (22) are provided together as a pre-mounted sub-assembly (¶ [0010]-[0011]; “an elongated sleeve having built in loadcells as sensing elements for accurate weighing”).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Richards et al. (US 2016/0047688; “Richards”).

Regarding claim 5, Liang discloses all the limitations of claim 4 on which this claim depends.
Liang is silent to a housing.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Richards’ housing in Liang’s device for the purpose of protecting the components from liquid or other hard environmental conditions.

Allowable Subject Matter
There are no prior art rejections for claims 8 and 9 however Examiner cannot comment on their allowability until the rejections under 112(b) are adequately addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863